r ILED
                                                             F
                                                      COOIRT Or APPr'_- S
                                                                    A .
                                                           M4
                                                           D[ IS! IT
                                                            V

                                                     2013 OCT -I    AM 9=
                                                                        09
                                                     STATE Or WASHiNGTM

                                                     BY
                                                                   UT`
                                                                     s




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                      DIVISION II

RACHEL MARGUERITE ANDERSON                             No. 43280 3 II
                                                                 - -

formerly RACHEL M.RODGERS),

                            Appellant,

      ME



WILLIAM L. .DUSSAULT and JANE DOE
         E                                          PUBLISHED OPINION
DUSSAULT, husband and wife, and the
marital community composed thereof,
BARBARA J. BYRAM and JOHN DOE
BYRAM, wife and husband, and the marital
community composed thereof; YEVGENY
JACK BERNER and JANE DOE BERNER,
husband and wife, and the marital community
composed thereof, WILLIAM L. .E
DUSSAULT, PS, a Washington professional
service corporation; the DUSSAULT LAW
GROUP, a Washington corporation;
RICHARD MICHAEL McMENAMIN and
SHARI L.McMENAMIN, husband and wife,
and the marital community composed thereof;
McMENAMIN & McMENAMIN PS, a
Washington professional service corporation;
and WELLS FARGO BANK,N. ., foreign
                                Aa
corporation,

                            Respondents,
No. 43280 3 II
          - -




ANDREA DAVEY (ka ANDREA
                   f
RODGERS) and JOHN DOE DAVEY,
husband and wife, and the marital community
composed thereof,

                                       Defendants.


               BRINTNALL, J.
          QUINN-                           --   Shortly before her 21 st birthday, Rachel Anderson brought suit

against a host of defendants she believed mismanaged the "special needs" trust established for

her when she        was   injured   as a   minor.' In her complaint, Anderson alleged that the two members

of the " trust advisory committee" — mother Andrea Davey, and attorney Richard
                                 her
McMenamin and the trustee, Wells Fargo Bank, N. .,
          —                                   A breached their fiduciary duties by

approving       trust disbursements         contrary    to the    spirit   of the trust.   Anderson also alleged that

William Dussault, the attorney hired by Wells Fargo to submit annual reports for court approval,

committed legal malpractice.

          McMenamin, Dussault, and Wells Fargo all moved for summary judgment, arguing, inter

alia, that Anderson's claims were barred by the Trustees' Accounting Act, ch. 11. 06 RCW, res
                                                                                1

judicata,      or   judicial estoppel. Alternatively, each defendant argued that the trust's express

language allowed for the disbursements in question and Anderson's claims failed, as a matter of



    42 U. .
       C.
        S        4)(allows for the creation of "
                 1396p(
                  § d)(  A)                                     special needs" trusts for disabled
individuals under the age of 65. Payments made from such a trust are not considered income and
the trust corpus is not considered a resource available to the trust beneficiary (for purposes of
taxation or social services eligibility) so long as "the State will receive all amounts remaining in
the trust upon the death of such individual up to an amount equal to the total medical assistance
paid     on   behalf of the individual under        a   State   plan."42    C.
                                                                            U. .
                                                                             S        4)(Here, because
                                                                                      1396p(
                                                                                       § d)(
                                                                                           A).
both parties refer to the trust as a "special needs" trust, we do not analyze whether this trust in
fact satisfies the     stringent requirements           of 42 U. . 1396p(
                                                              C. 4)(
                                                               S    § d)(
                                                                        A).
2
    As
     explained         more   fully below, Davey (formerly "Andrea Rodgers ") is not a parry to this
appeal.

                                                                 0)
                                                                                          J




No. 43280 3 II
          - -



law, to establish breach of fiduciary or legal duties. Without explaining its rationale, the trial

court granted summary judgment to McMenamin, Dussault, and Wells Fargo. Anderson now

appeals, arguing that (1) Trustees' Accounting Act does not apply to her trust and does not
                         the

bar her claims, 2)
                ( neither res judicata nor judicial estoppel bar her claims, 3) terms of the
                                                                             ( the

trust do not bar her claims, and (4) presented enough evidence concerning the disbursements
                                    she

in question to warrant surviving summary judgment in light of disputed material facts. Because
the Trustees' Accounting Act bars Anderson's claims, we affirm.

                                                           FACTS


BACKGROUND


         In November 1996, shortly after her sixth birthday, Anderson (formerly "Rachel M.

Rodgers ")   was   kicked in the face        by   a       horse.    Anderson "sustained major skull and facial

damage"from the injury, required extensive surgery, and suffered substantial "psychological and

emotional    impact."       3   Clerk's    Papers ( CP)            at   477.   Anderson's family hired attorney

McMenamin to settle her case and to that end, McMenamin retained attorney Dussault to prepare

a   trust in which to   place   the settlement        proceeds. The trust was designed to "supplement all

other financial and service benefits to which [Anderson] might be eligible as a result of her

disability."3 CP at 478.



3
    On May 4, 2012, the trial court entered an order decreeing that Anderson's claims are
                                                                                 "
dismissed in their      entirety   with   prejudice." Clerk's Papers (CP) at           512.   Although Anderson
characterizes the dismissal of claims against the defendants other than McMenamin, Dussault,
and Wells Fargo—   especially the dismissal of her claims against Daveyas an error potentially
                                                                       — "
needing to be corrected nunc pro tunc," dismissal order itself appears clear on its face. Reply
                                        the
Br. of Appellant at 32. The order distinguishes "[     t] defendants defending separately,
                                                          hose
Dussault, Wells Fargo and McMenamin" and awards them attorney fees; moreover, the order's
caption states that it is a "Judgment for All Defendants."CP at 512. Anderson has not appealed
the dismissal order.                                  I




                                                               3
No. 43280 3 II
          - -



          On August 25, 1997, Clallam County Superior Court approved the settlement agreement

and the   parties'   creation of the "
                                     Rachel   Marguerite Rodgers       Trust. "   The trust agreement made

Wells Fargo the trustee and established         a   trust   advisory               TAC "), consisting
                                                                       committee ( "                    of

McMenamin and Davey. The agreement gave the TAC "absolute and unfettered discretion to

determine when and if Anderson] needs regular and extra supportive services."3 CP at 482.
                      [

          The explicit language of the trust agreement explained that the trust was designed to

          provide extra and supplemental medical, health, and nursing care, dental care,
          developmental services, support, maintenance, education, rehabilitation, therapies,
          devices, recreation, social opportunities, assistive devices, advocacy, legal
          services, respite care, personal attendant care, income and other tax liabilities, and
          consultant services for [Anderson].       To this end, the [TAC] may provide such
          resources and experiences as will contribute to and make the beneficiary's life as
          pleasant, comfortable and happy as feasible. Nothing herein shall preclude the
          TAC] from purchasing those services and items which promote the beneficiary's
          happiness, welfare and development, including but not limited to vacation and
          recreation trips away from places of residence, expenses for a traveling
          companion if requested or necessary, entertainment expenses, and transportation
          costs.



3 CP at 481 82. The agreement also provided that the "Trustee shall make an annual statement
            -

of transactions and assets concerning all financial and investment activity undertaken on behalf

of the Trust"to be delivered to Anderson, any court-
                                                   appointed representative of Anderson, and

the members of the TAC. 3 CP at 493.




4
 Special Proceedings Rule (SPR) 98. 6W normally governs approval of settlements involving
                                      1
minors. Anderson does not argue that the parties failed to follow the procedures of SPR 98. 6W
                                                                                          1
and, accordingly, we do not further address this issue.

                                                       0
No. 43280 3 II
          - -



       The trust was initially funded with settlement proceeds amounting to $187, 60.
                                                                             66.1
Wells Fargo hired Dussault to prepare its annual reports for court approval. Dussault filed his

first report to the court on January 25, 2000. The first report detailed all investment activities
and trust disbursements between the trust's establishment date (August 25, 1997)and August 31,

1999. Among other expenses, the report stated that trust funds were used for " ehicle expenses
                                                                             v

in the total of $ 4, 59. including the "purchase of a 1997 Mercury Tracer." 2 CP at 351.
                98"
                1 1

The superior court approved the report in its entirety. Dussault submitted the second report on

February 12, 2001, which covered "all financial activity" from September 1, 1999 through

August 31, 2000. 2 CP at 356. This report stated that "[
                                                      d] isbursements from the Trust were in

the total amount of 41, 61.and included the "purchase of real estate." 2 CP at 356. The
                    86"
                    $ 4

superior court also approved this report in its entirety.

        On August 27, 2001, attorney Carl Gay (who represents Anderson in the current matter)

sent a letter to Davey, Dussault, Wells Fargo, and McMenamin. The letter stated, in part,

        This letter will advise that I represent Ken Chace III and Janet Gesualdi,
        respectively   the   biological   father and maternal   grandmother      Anderson]. At
                                                                              of [
       their request, I have recently had the opportunity to review the court file in the
       referenced matter. Based upon a review of recent accountings filed with the
       court, my clients are concerned that [Anderson]'
                                                     s trust funds have not been fully
       and properly invested and it would appear numerous disbursements of trust funds
        have been made in violation of the letter and spirit of the trust agreement.
        Improper distributions include use of trust funds to purchase real estate which
        purportedly is not held in the name of the trust, purchase of a vehicle (and
        payment of related expenses), and use of trust monies to discharge certain
        parental financial obligations which are the responsibility of Anderson]'
                                                                       [       s mother.


5
  The negotiated settlement was for $ 00, 00. The funded amount constituted the remainder of
                                       3 0
the settlement after court- approved "costs, liens, subrogations, parents' claims, and attorney's
fees."3 CP at 476. According to the chart of Anderson's own expert, as of August 2007, before
the trust started paying for Anderson's post secondary education," trust had a market value
                                          "                          the
of 197, 45. 1 CP at 26.
   28.
   $  0

                                                      5
No. 43280 3 II
          - -



2 CP at 360.         The letter further stated that "[ n the event these issues are not resolved to the
                                                     i]

satisfaction of my clients, they are prepared to file a petition to intervene in this matter and seek

a more focused judicial scrutiny of the trustees' actions."2 CP at 361.

          Dussault     responded       to   Gay's letter   on   September   6.   He told Gay that the trust was

currently resolving" the issue of the "purchase of an interest in a residence" and that he would

provide you and your clients with additional information concerning the trust's interest in the
real   property in the        near    future. "    2 CP at 362.       Dussault also pointed out that "[ ]
                                                                                                      other

expense[s] incurred for travel expenses specifically for [Anderson]'
         were                                                     s doctors' appointments

and for purchase of a computer and software for her." CP at 362. Gay did not respond to this
                                                     2
letter.


           On' February 7, 2002, Dussault again wrote Gay explaining that he was "ready to present

for approval the September 1, 2000 through August 31, 2001 Annual Report" to the superior

court. 2 CP at 364. Dussault included a copy of the proposed report for Gay to examine. Gay

responded five days later expressing concerns over (1)the purchase of real property; (2)
reimbursement of "funds for expenses which would otherwise be considered the financial

support obligation of the custodial parent,"
                                           including computer costs, vehicle costs, and funds
related to                           3)certain attorney fees;
                  birthday presents; (                                  and (4)trustees' fees.    2 CP at 366.


Dussault delayed presenting the report for court approval while he "attempted to address Mr.

Gay's     concerns." 2 CP at 347.               In July of 2002, McMenamin resigned from his voluntary




6
 The trust later established its 31 percent interest in the real estate in question by statutory
warranty deed. The home was sold in 2005 and, at that time, the Trust received $ 135, a net
                                                                                  49,
profit    after   closing   costs   of 26 percent.
No.43280 3 II
         - -



position as a member of the TAC "when it became apparent that there were ongoing problems

with the disgruntled non -custodian parent ([
                                           Anderson's]
                                                     father)." CP at 288.
                                                             2

       On December 6, 2002, Dussault submitted a two year report for approval by the superior
                                                     -

court. The report covered all financial activity undertaken by the trust between September 2000

and August 2002. The report noted that the "members of the TAC wish to dissolve the TAC and

have the trustee assume all the functions designated to [the] TAC pursuant to the terms of the

Trust."2 CP at 372. The parties, including Gay, were notified that the trial court would hold a

hearing related to the trustee report on July 11, 2003. Neither Gay nor his clients, Anderson's
father and   grandmother, appeared        at the     hearing. At the hearing, after "having heard the

presentation of counsel, and] having considered the files and records"related to the report, the
                         [

superior   court   approved   Dussault's report.          2 CP at 375.     Additionally, the superior court

dissolved the TAC and assigned Wells Fargo as the trustee "to carry out all of the duties of the

TAC under the terms of the Trust Agreement." 2 CP at 375. The trial court's approval of the

report was not appealed.

       From December 23, 2003 to December 4, 2009, the trial court approved four additional

reports,   none    of which   were   objected   to   by   any interested   party. The last such report was

approved by the superior court on December 4, 2009, when Anderson was 19 years old. The

superior court requested that the next report be filed toward the end of 2011.

PROCEDURE


       On July 22, 2011, a few days before her 21st birthday, Gay (now acting on Anderson's

behalf)filed a complaint against Davey, McMenamin, Dussault, Wells Fargo, and others alleging

t] defendants, and each of them, failed to discharge their fiduciary and other legal duties to
 he

Anderson] as the beneficiary of the trust."3 CP at 474. Gay attached a letter from R. Duane
                                                           7
No.43280 3 II
         - -



Wolfe, a certified public accountant, to the complaint. Wolfe's letter stated that in his opinion,

Anderson's trust should be reimbursed for (1)the cost of a vehicle purchased by the trust and

used by Davey to drive Anderson to doctor's appointments, 2)
                                                          ( costs associated with computer

related expenses, ( )lost rental income from a house the trust purchased a partial interest in
                  3

where Anderson and Davey resided at one point), ( 1, in reimbursements paid to Davey,
                                              4) $00
                                                   5
and (5)certain trustee and   legal   fees.   With interest, Wolfe estimated that $ 873 should be
                                                                                 56,

restored to the trust.


        McMenamin, Dussault, and Wells Fargo all brought motions for summary judgment.

McMenamin argued that Anderson's claims were barred by the Trustees' Accounting Act,res
judicata,judicial estoppel, and the doctrine of judicial immunity. McMenamin also argued that

if Anderson's claims were not barred, he acted in accord with the trust's express terms and,

accordingly, Anderson could not establish breach of legal or fiduciary duties. Dussault argued

that as the attorney hired by Wells Fargo solely to prepare annual reports for court approval, he

had no legal or fiduciary duties to Anderson. Alternatively, Dussault argued that the Trustees'

Accounting Act, res judicata,    and   judicial estoppel   barred Anderson's claims.   Wells Fargo

argued that Anderson could not establish breach of fiduciary duties because it acted in accord

with the trust's express terms. Wells Fargo also argued that the Trustees' Accounting Act and

res judicata barred Anderson's claims.




7 The Trustees' Accounting Act, discussed more fully below, requires that after a court has either
approved or disapproved of a submitted trust accounting, that decree is subject only to a right of
appeal and when the time to appeal expires, the accounting becomes "` inal, conclusive, and
                                                                         f
binding' on all interested parties, even `incompetent, unborn, and unascertained beneficiaries."'
Barovic v. Pemberton, 128 Wn. App. 196, 201, 114 P. d 1230 ( 2005) quoting RCW
                                                  3                (
080)).
11. 06.
  1

                                                   N.
No. 43280 3 II
          - -



         In response to the summary judgment motions, Gay submitted declarations from

Anderson, her father, and her maternal grandmother, all alleging that Davey periodically

committed fraud in obtaining reimbursements from the trust. Gay also submitted a declaration

from an attorney opining on the standard of care owed by an " ttorney representing a trustee for
                                                            a

a minor beneficiary."1 CP at 141. In addition, Gay argued in his reply brief that

         t] case presents factual disputes whether disbursements from [Anderson]'
          his                                                                  s
         trust fund benefitted [her], [Davey] or others, in accordance with the trust
                                        not
         agreement. There are factual disputes whether [Davey] and Mr. McMenamin
         fulfilled their fiduciary roles, as members of the [TAC], ensuring [Anderson]'
                                                                    in                s
         trust funds were disbursed in accordance with the trust agreement or whether they
         were negligent in allowing those expenditures. There are factual disputes whether
         Wells Fargo Bank and its legal counsel fulfilled their fiduciary and legal duties, as
         trustee and lawyers, in ensuring [ Anderson]'
                                                     s trust funds were disbursed in
         accordance with the trust     agreement.      There are factual disputes whether
         Anderson] has suffered a financial loss as a consequence of those duties being
         breached.


1 CP at 88. Gay also argued that the Trustees' Accounting Act did not apply to the trust, and that

res judicata and judicial estoppel did not bar the claims.

         On March 1, 2012, after considering the parties' briefing, declarations, other evidence,

and oral argument, the trial court granted summary judgment to Wells Fargo, McMenamin, and

Dussault. Anderson appeals the order granting summary judgment.

                                            DISCUSSION


STANDARD OF REVIEW


         We review a trial court's summary judgments de novo. Torgerson v. One Lincoln Tower,

LLC, 166 Wn. d 510, 517, 210 P. d 318 (2009).Summary judgment is appropriate only if the
           2                  3

pleadings, affidavits, depositions, and admissions on file demonstrate the absence of any genuine


8
    Anderson never amended her complaint to allege fraud as required by CR 9( ).
                                                                            b

                                                   0
No. 43280 3 II
          - -



issues of material fact, and the     moving party is entitled   to   judgment   as a   matter of law. CR


56( ). material fact is one on which the outcome of the litigation depends in whole or in part.
  c A

Atherton Condo. Apartment-Owners Assn Bd. ofDirs. v. Blume Dev. Co.,115 Wn. d 506, 516,
                                                                          2

799 P. d 250 (
     2       1990).

       In a summary judgment motion, the moving party bears the initial burden of showing the

absence of an issue of material fact. See, e. .,
                                            g LaPlante v. State, 85 Wn. d 154, 158, 531 P. d
                                                                      2                  2

299 (1975).If the moving party is a defendant and meets this initial showing, then the inquiry
            "

shifts to the party with the burden of proof at trial, the plaintiff. If, at this point, the plaintiff

fails to make a showing sufficient to establish the existence of an element essential to that

party's case, and on which that party will bear the burden of proof at trial,'then the trial court

should grant the motion."Young v. Key Pharm.,Inc., Wn.2d 216, 225, 770 P. d 182 (1989)
                                                 112                    2
footnote omitted) quoting Celotex Corp. v. Catrett, 477 U. . 317, 322, 106 S. Ct. 2548, 91 L.
                  (                                      S

Ed. 2d 265 (1986)). nonmoving party may not rest upon mere allegations or denials during
                  The

this burden shifting process. Hiatt v. Walker Chevrolet Co.,120 Wn. d 57, 66, 837 P. d 618
                                                                  2                2

1992).A]
      "[ complete failure of proof concerning an essential element of the nonmoving party's

case necessarily renders all other facts immaterial." Celotex, 477 U. . at 323. In addition, we
                                                                    S

interpret   statutes de   novo.   Port of Seattle v. Pollution Control Hearings Bd.,151 Wn. d 568,
                                                                                          2

587, 90 P. d 659 (2004).
         3

TRUSTEES' ACCOUNTING ACT


        Wells Fargo, Dussault, and McMenamin all argue that Washington's Trustees'

Accounting Act bars Anderson's claims and, accordingly, the trial court's summary judgment

should be affirmed.         Because the Trustees' Accounting Act applies to Anderson's special
                                                                                        "



                                                   10
No. 43280 3 II
          - -



needs" trust,   we   agree.   Moreover, because this issue is dispositive, we do not address

Anderson's remaining arguments.

       Under ch. 11. 06 RCW, Washington's Trustees' Accounting Act, a trustee like Wells
                   1

Fargo may

       file in the superior court of the county in which the trustees or one of the trustees
       resides an intermediate account under oath showing:
                1) period covered by the account;
                   The
                2)The total principal with which the trustee is chargeable according to
       the last preceding account or the inventory if there is no preceding account;
                3)An itemized statement of all principal funds received and disbursed
       during such period;
                4)An itemized statement of all income received and disbursed during
       such period, unless waived;
                 5)The balance of such principal and income remaining at the close of
       such period and how invested;
              6) The names and addresses of all living beneficiaries, including
       contingent beneficiaries, of the trust, and a statement as to any such beneficiary
       known to be under legal disability;
                 7) description of any possible unborn or unascertained beneficiary and
                   A
       his or her interest in the trust fund.
                 After the time for termination of the trust has arrived, the trustee or
       trustees may also file a final account in similar manner.

RCW 11. 06.
    030.
      1


       If a trustee has filed such an intermediate accounting, the Act requires the superior court

to determine the validity and accuracy of the accounting:

       Upon the return date or at some later date fixed by the court if so requested by one
       or more of the parties, the court without the intervention of a jury and after
       hearing all the evidence submitted shall determine the correctness of the account
       and the validity and propriety of all actions of the trustee or trustees set forth in
       the account including the purchase, retention, and disposition of any of the
       property and funds of the trust, and shall render its decree either approving or
       disapproving the account or any part of it,and surcharging the trustee or trustees
       for all losses, if any, caused by negligent or wilful breaches of trust.

RCW 11. 06.
    070.
      1




                                                 11
No.43280 3 II
         - -



         And if the superior court enters such a decree, it " hall be deemed final, conclusive, and
                                                            s

binding upon all the parties interested including all incompetent, unborn, and unascertained

beneficiaries of the trust. ".RCW        080 (
                                         11. 06. emphasis added). As this court stated in Barovic
                                           1

v. Pemberton, 128 Wn. App. 196, 201, 114 P. d 1230 (2005),the statutory language is
                                          3                "

unambiguous." The trial court "must either approve or disapprove the accounting" and must

surcharge the trustee for losses caused by negligence or willful breach. Barovic, 128 Wn. App.

at 201.     However, after the trial court's decree is final and the time to appeal expires, a

complaining party in interest relinquishes his or her right to recover losses, even losses from

willful or negligent breaches of trust. Barovic, 128 Wn. App. at 201 02.
                                                                     -
         Here, Anderson admits that the court-
                                             approved report from December 23, 2003 a report
                                                                                    —

filed and   approved    more   than   seven   years before Anderson   brought   this lawsuit —involves "the


final year of accounting for which [she] now presents a challenge."Reply Br. of Appellant at 12

n. . She fails to explain why the applicable statutes of limitations should have tolled during the
 3

years of her incompetency. Instead, she argues that the Trustees' Accounting Act does not


9
 The Act states that "any party in interest may appeal" the decree rendered under RCW
070 "
11. 06. as in civil actions to the supreme court or the court of appeals of the state of
    1
Washington."RCW 11. 06.
                090.
                  1
10
     Indeed, under the plain language of the statute, the statute of limitations would not toll for an
incompetent    trust   beneficiary    like Anderson. Waste    Mgmt. of Seattle, Inc. v. Utils. & Transp.
Comm'n, Wn. d 621, 629, 869 P. d 1034 (1994) ( "[ here a statute is unambiguous, we
       123 2                 2               W]
will determine the      Legislature's    intent from the    language of the     statute alone. "). Anderson

argues that her "underlying claims against the respondents for breach of legal and fiduciary
duties were being quietly tolled under the applicable statutes of limitations"when discussing the
doctrine of res judicata. Reply Br. of Appellant at 18. But she provides no citation to authority
for this proposition and fails to explain which statutes of limitations are applicable to her claims.
          The statutes of limitation for breach of fiduciary duty or legal malpractice claims are both
three years. See RCW 11. 6A.Huff v. Roach, 125 Wn. App. 724, 729, 106 P. d 268
                     a);
                     070(
                        1)(
                        9                                              3
citing    RCW    4.6.review denied,
                 080(
                    3
                    1 )),                            155 Wn. d 1023 ( 2005). Anderson
                                                           2                                 appears to be
arguing that a claim for breach of fiduciary duty or legal malpractice may be brought outside the
                                                       12
No. 43280 3 II
          - -



apply to her trust or, alternatively, that " trial court's approval of a trustees' report is not binding
                                           a

on a minor beneficiary for which a guardian ad litem (`
                                                     GAL') not appointed."Reply Br. of
                                                         was

Appellant at 14. Anderson misinterprets the Act in both instances.

        At the time the superior court adjudicated Anderson's claim, the first section of the Act

stated, in part, This chapter does not apply to resulting trusts, constructive trusts [or] trusts
                 "

created by judgment or decree of a federal court or of the superior court when not sitting in

probate. "    Former RCW 11. 06. 1985). As
                         010 (
                           1                                  the Washington Supreme Court explained

nearly 90 years ago,

        W]ere a trust arises by an express contract or agreement between the parties, it
            h
        is an express trust, and under practically all authorities implied, constructive, and
        resulting trusts are those which do not arise out of a contract between the parties
        providing for the trust, but arise by operation of law.

In Re Weir's Estate, 134 Wash. 560, 566, 236 P. 285 (1925).

        According to Anderson, the Act does not apply to her trust because her trust was created

by "judgment or decree" of a superior court when not sitting in probate and, accordingly, is a

resulting or constructive trust that has arisen by operation of law. We disagree. This assertion


framework of the Trustees'      Accounting     In her reply brief she argues that her "current
                                                 Act.

lawsuit is not an action seeking to undo the court's serial approvals of Wells Fargo's annual
statements   prior   to [ Anderson]   becoming    an    adult." Reply Br. of     Appellant   at 18.   But this

contention runs contrary to the purpose of the Act itself. establishing the finality of intermediate,
     approved trust
court-                   accountings. Anderson has provided no authority for this unpersuasive
argument.
11
   During the pendency of this appeal, the legislature removed the phrase "trusts created by
judgment or decree of a federal court or of the superior court when not sitting in probate"from
RCW 11. 06. LAWS
    010.
      1                        of   2013, ch. 272, §         25.   Pursuant to section 28( )of the same
                                                                                         2     *
legislation, the amended version of RCW 11. 06. applies only to "judicial proceedings
                                        010
                                          1
concerning   trusts commenced    on or   after   January 1, 2013."LAWS      of   2013, ch. 272, § 28( ).
                                                                                                    2 As
the superior court decided this case on March 1, 2012, the amended version of the statute is
inapplicable to this case and we address the merits of Anderson's claim based on the former
version of RCW 11. 06.
               010.
                 1

                                                        13
No. 43280 3 II
          - -



mischaracterizes the record.      The superior court here did not "create" Anderson's trust by

judgment    or   decree.   Instead, it merely approved an express trust intentionally created by
                                                              12
agreement of the parties    to Anderson's   original   lawsuit.    And while no Washington court has

previously addressed whether an express "special needs" trust falls within the scope of the

Trustees' Accounting Act, Anderson provides no cogent argument for why the Act should not

apply to such a trust. We hold that the Act applies.

         Alternatively, Anderson argues that because the superior court failed to appoint a

guardian ad litem to represent her interests, the court's final decrees approving each report are

not binding on her. We disagree; nothing in the Act requires appointment of a guardian ad litem.

         RCW 11. 06. states that when a trustee seeks court approval of an intermediate
             060
               1

accounting, "[ he court shall appoint guardians ad litem as provided in RCW 11. 6A.
            t]                                                              160."
                                                                              9

Anderson argues that this statute imparts to the trial court a mandatory duty to appoint a guardian

ad litem based     on   the word "shall" in the   opening   clause of the statute. " We construe the


meaning of a statute by reading it in its entirety."Fed. Way Sch. Dist. No. 210 v. Vinson, 172
Wn. d 756, 765, 261 P. d 145 ( 2011). A
  2                  3                             reasonable interpretation of a statute "must, at a

minimum, account for all the words in [the] statute."Five Corners Family Farmers v. State, 173

Wn. d 296, 312, 268 P. d 892 ( 2011).
  2                  3                            Accordingly, a reasonable interpretation of RCW




12
     Anderson's opening brief characterizes the court's approval of the trust in these same terms:
Respondent Richard McMenamin ... was hired by [Anderson's]           family to pursue a personal
injury   claim against the owners of the horse and on August 25, 1997 ... the trial court approved
       s settlement for [ Anderson] in the amount of $
a minor'                                                   300, 00. CP 286. In conjunction
                                                                0
therewith, the court also approved the establishment of a special needs trust."Br. of Appellant at
4 ( emphasis     added). Anderson only argues that the superior court "created" rather than
                                                                                (
approved) her "special needs"trust in her reply brief in response to the defendants' claims that
the Trustees' Accounting Act bars her claims.
                                                       14
No. 43280 3 II
          - -



060
11. 06.requires determining what RCW 11. 6A.provides. And contrary to Anderson's
  1                                  160
                                       9

assertions of a mandatory duty, RCW 11. 6A.states that
                                    160(
                                       1)
                                       9

         t] court, upon its own motion or upon request of one or more of the parties, at
            he
         any stage of a judicial proceeding or at any time in a nonjudicial resolution
         procedure, may appoint a guardian ad litem to represent the interests of a minor,
         incapacitated, unborn, or unascertained person, person whose identity or address
         is unknown, or a designated class of persons who are not ascertained or are not in
         being. If not precluded by a conflict of interest, a guardian ad litem may be
         appointed to represent several persons or interests.

Emphasis added.) Under the plain language of the statute, the trial court has the discretion to

appoint a guardian ad litem—
                           nothing in the statute (or the Trustees' Accounting Act) makes

such an appointment mandatory.

         Anderson fails to show how the trial court's final decrees approving each trust report

should not be binding on her. Nor has Anderson explained how the judicial oversight of each

intermediate accounting submitted to, and approved by, the superior court provided her

inadequate notice or protection when she was incompetent to assess the performance of her own
trust.   We hold that the Trustees' Accounting Act bars Anderson's claims and the trial court

properly granted Dussault,     Wells   Fargo,   and McMenamin summary        judgment. Moreover,

because this issue is dispositive, we do not address the parties' other claims. We affirm the trial
court.


ATTORNEY FEES


         Dussault and Wells Fargo both request reasonable costs and attorney fees pursuant to

      1 and the
RAP 18.             Washington   Trust and Estate   Dispute   Resolution Act ( TEDRA "),ch. 11. 6A
                                                                               "              9


RCW. TEDRA provides,

         Either the superior court or any court on appeal may, in its discretion, order costs,
         including reasonable attorneys' fees, to   be awarded to any party: (a)From     any
         party to the proceedings; b)
                                   ( from the assets of the estate or trust involved in the
                                                    15
    No. 43280 3 II
              - -



           proceedings .. .to be paid in such amount and in such manner as the court
           determines   to be
                           equitable. In exercising its discretion under this section, the
           court may consider any and all factors that it deems to be relevant and
           appropriate, which factors may but need not include whether the litigation
           benefits the estate or trust involved.


    RCW 11. 6A.
        150(
           1).
           9

           As Anderson's claims against Dussault and Wells Fargo lack merit, we grant their request

    for costs and attorney fees in an amount to be determined by our commissioner. RAP 18. (
                                                                                       f).
                                                                                         1



                                                     QUINN-
                                                          BRINTNALL, J.
    We concur:

Al
f                               f




                  J.
                  A. .
                   C
    J014A
    DALTON, J. .
            T.
             P




                                                    16